Citation Nr: 0529929	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  01-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Leondaro C. Dela Osa, 
Authorized Representative


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from March 1946 to February 1949.  He died in August 
1991, and the appellant is the veteran's widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied nonservice-connected 
death pension, and a June 2001 rating decision that denied 
service connection for the cause of death and accrued 
benefits.  In a November 2002 decision, the Board denied the 
claims.

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2005 order, the Court vacated the portion of the Board's 
November 2002 decision which denied nonservice-connected 
death pension.  The remaining portions of the Board's 
decision were affirmed.  The Court then remanded the matter 
to the Board for action consistent with the May 2005 Court 
order.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The appellant requested nonservice-connected death pension, 
which requires a specific finding of service.  See 
38 U.S.C.A. §§ 107(b), 1541(a) (West 2002).  The record shows 
that the RO has made several requests for medical and 
clinical records, but there is no indication that a request 
for verification of service has been made.  Consequently, a 
further request to National Personnel Record Center (NPRC) to 
verify military service is warranted.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 
Vet. App. 80, 82 (1998); 38 C.F.R. § 3.203(c).  The record 
shows that the veteran may have served from June 1944 to 
February 1946, in addition to the period of March 1946 to 
February 1949, for which military records were obtained.  
These dates should be included in the request for 
verification of service.  Thus, a remand is necessary to 
accomplish those actions.

Additionally, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The appellant has been sent a VCAA letter.  However, in light 
of Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Board 
finds that the notification in this case is insufficient.  In 
that regard, the appellant should be provided information as 
to what VA considers to be "acceptable evidence" of 
qualifying military service, and should be notified of the 
reasons why the evidence she has submitted is or is not 
adequate for purposes of showing qualifying service.  All 
other directives of Pelea should be followed.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

As noted above, the appellant should be 
provided information as to what VA considers 
to be "acceptable evidence" of qualifying 
military service, and should be notified of 
the reasons why the evidence she has 
submitted is or is not adequate for purposes 
of showing qualifying service.  See 38 C.F.R. 
§ 3.203.  All other directives of Pelea 
should be followed

2.  Contact the National Personnel Records 
Center and request verification of the 
veteran's service.  As discussed above, 
verification should confirm a search under 
service dates from June 1944 to February 1946 
and March 1946 to February 1949.  

3.  Then, readjudicate the appellant's claim, 
with application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

